Citation Nr: 1453432	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), intermittent explosive disorder, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1970 to December 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the separate claims of PTSD, anxiety disorder NOS, intermittent explosive disorder, and depression.  The Board, however, has consolidated these claims into one claim for an acquired psychiatric disorder, but nonetheless recognizing each of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies as an example PTSD, without more, it cannot be a claim limited only to that diagnosis, rather, it must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  In Clemons, the Court explained that a claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as his description of history and symptoms; VA therefore should construe a claim for service connection based on reasonable expectations of a non-expert claimant.

In June 2013, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with his claims file, so is of record.


FINDING OF FACT

The Veteran has PTSD with associated depression that has been attributed to a verified traumatic event ("stressor") during his military service, including particularly while in combat.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, the Veteran's PTSD and associated depression are the result of injury incurred during his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural notice and assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
	
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 C.F.R. § 4.125(a) (2014) (stating that the diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association's DIAGNOSTIC AND STASTISTICAL MANUAL OF MENTAL DISORDERS (DSM).

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; instead, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the 
in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether instead a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, including PTSD, anxiety disorder NOS, intermittent explosive disorder, and depression, because his mental impairment is the result of combat stressors owing to his service in Vietnam.

As the Veteran's representative pointed out during the hearing, the Veteran's combat-related stressors already have been conceded due to his documented service in Vietnam as a light weapons infantryman.  Consequently, there need only be confirmation of current disability, such as in the way of a pertinent diagnosis, and attribution of this current disability to his combat stressors stemming from his service in Vietnam.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

After reviewing the relevant evidence of record, the Board finds that, at the very least, it is in relative equipoise on the question of whether the Veteran has a current PTSD diagnosis in compliance with the DSM.  Evidence favorable to his claim includes the results of a private psychological evaluation in April 2013, findings that were deemed to be consistent with chronic, delayed-onset PTSD with secondary depression.  See Cohen v. Brown, 10 Vet. App. 128, 144 (1997) (a PTSD diagnosis presumably is in accordance with the DSM criteria, both in terms of the sufficiency and adequacy of the stressor claimed).  The Board is cognizant that the revisions to 38 C.F.R. § 3.304(f)(3) require that a VA psychiatrist or psychologist, or contract equivalent, confirm the claimed stressor is adequate to support this diagnosis; however, this liberalizing version of the law does not preclude acceptance of the private psychologist's diagnosis, since to reiterate a PTSD diagnosis is presumptively in accordance with the DSM criteria.  Furthermore, the diagnosis rendered by the private psychologist was based largely, if not entirely, on the Veteran's recitation of combat-related events in service, particularly while stationed in Vietnam.  And the provisions of § 3.304(f)(3) do not apply when, as here, the claim is predicated instead on combat service pursuant to subpart (f)(2).  The Board accepts the Veteran's lay testimony concerning these events as credible or substantiated since involving combat, and there is no reason to categorically reject this history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (recognizing that a Veteran may provide credible testimony regarding his history of events and, absent a contrary finding this testimony is not credible, it is permissible for an examiner in turn to rely on it in making a diagnosis and attributing the diagnosis to the claimed events in service).

Notably, the RO denied the Veteran's claim of service connection for PTSD on the basis that a current PTSD diagnosis had not been demonstrated.  In making this determination, the RO relied on VA examination reports from January 2011 and June 2012.  But when weighed against the April 2013 private diagnosis following the more recent psychiatric evaluation, the Board finds that the evidence regarding the requirement of a current PTSD diagnosis is in relative equipoise, meaning as supportive of the claim as it is against it.

After an extensive interview and evaluation of the Veteran, this commenting private psychologist related the Veteran's PTSD and associated depression to his combat experiences while serving in Vietnam.  That said, there is not similar indication that his other alleged psychiatric disorders, namely, his anxiety disorder NOS and intermittent explosive disorder, also have been attributed to his military service and, in particular, to his time in Vietnam.  So only his PTSD and associated depression meet the requirements for service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


ORDER

Service connection for PTSD and associated depression is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


